Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 2/28/2022 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, paragraphs 3-5 of the Remarks, filed 2/28/2022, with respect to claims 1-20 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 2/28/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method of a first device for requesting one or more sidelink retransmission resources from a base station, the method comprising:
“the information is indicative of one or more timing offsets and an identity for a second plurality of resources;

at least one of receiving or detecting a first signal, associated with the sidelink data, from the second device at a first time, wherein the first signal is indicative of a reception result associated with the sidelink data;
determining a second time based on the one or more timing offsets indicated by the second information;
determining a frequency location based on the identity; and 
transmitting a second signal to the base station via a second resource, wherein the second resource is associated with the second time and the frequency location” in combination with other recited elements in claim 1.

The present application also relates to a communication device, comprising:
“the information is indicative of one or more timing offsets and an identity for a second plurality of resources;
transmitting sidelink data to a second device via a first resource of the first plurality of resources;

determining a second time based on the one or more timing offsets indicated by the second information;
determining a frequency location based on the identity; and 
transmitting a second signal to the base station via a second resource, wherein the second resource is associated with the second time and the frequency location” in combination with other recited elements in claim 17.

The present application also relates to a non-transitory computer-readable medium comprising processor-executable instructions that when executed by a first device cause performance of operations, comprising:
“the information is indicative of one or more timing offsets and an identity for a second plurality of resources;
transmitting sidelink data to a second device via a first resource of the first plurality of resources;

determining a second time based on the one or more timing offsets indicated by the second information;
determining a frequency location based on the identity; and 
transmitting a second signal to the base station via a second resource, wherein the second resource is associated with the second time and the frequency location” in combination with other recited elements in claim 20.

The closest prior art, Patil et al. (US Publication 2015/0271807 A1), discloses transmitting a RRC message to a UE with a grant of data resources to be assigned for D2D communications and a grant of scheduling assignment (SA) resources for D2D communications.
A second prior art, Chae et al. (US Publication 2016/0337839 A1), teaches a RRC-connected UE will transmit D2D signal according to a timing offset indicated by the eNB by using resources granted by the eNB.
A third prior art, Hong et al. (US Publication 2019/0045521 A1), teaches a UE receives a grant for transmission on a sidelink shared channel using the resources indicated in the RRC signaling received by the UE.

.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471